135 U.S. 342 (1890)
YALE LOCK MANUFACTURING COMPANY
v.
BERKSHIRE NATIONAL BANK.
BERKSHIRE NATIONAL BANK
v.
YALE LOCK MANUFACTURING COMPANY.
Nos. 261, 262.
Supreme Court of United States.
Argued April 11, 14, 15, 1890.
Decided May 5, 1890.
APPEALS FROM THE CIRCUIT COURT OF THE UNITED STATES FOR THE DISTRICT OF MASSACHUSETTS.
*343 Mr. George Ticknor Curtis and Mr. Edmund Wetmore for the Yale Lock Manufacturing Company, Sargent and Greenleaf.
Mr. William C. Cochran for the Berkshire National Bank and Hall's executors.
MR. JUSTICE BLATCHFORD delivered the opinion of the court.
This is a suit in equity, brought January 29, 1879, in the Circuit Court of the United States for the District of Massachusetts, by the Yale Lock Manufacturing Company, a Connecticut corporation, and James Sargent and Halbert S. Greenleaf, composing the firm of Sargent & Greenleaf, against the Berkshire National Bank, a national banking corporation doing business at North Adams, in Massachusetts.
The suit was brought for the infringement of two reissued letters patent. One of them is reissue No. 7947, granted November 13, 1877, to James Sargent, as inventor, for an "improvement in combined time-lock, combination lock, and bolt-work for safes," on an application filed October 3, 1877, the original patent, No. 195,539, having been granted to Sargent, September 25, 1877. Only claim 3 of reissue No. *344 7947 is alleged to have been infringed. The other reissue is No. 8550, granted to the Yale Lock Manufacturing Company, January 21, 1879, on an application filed October 14, 1878, for an "improvement in time-locks," the original patent, No. 146,832, having been granted to Samuel A. Little, as inventor, January 27, 1874, and having been reissued as No. 7104, to the Yale Lock Manufacturing Company, May 9, 1876, and again reissued to that company, as No. 8035, January 8, 1878. Only claims 1 and 7 of reissue No. 8550 are alleged to have been infringed.
After the filing of the bill, and by agreement of the parties, Joseph L. Hall, of Cincinnati, Ohio, was admitted as a defendant. An amended bill was filed, and the bank and Hall answered it. As to both reissues, the answer denied that, before they were granted, the patents were inoperative by reason of a defective or insufficient specification; that any errors arose by inadvertency, accident and mistake; that any reissues were necessary or are valid; and that the reissues were for the same inventions as were shown and described in the original patents. It also set up want of novelty and non-infringement.
After replication, proofs were taken on both sides, and the case was heard in the Circuit Court by Judge Lowell. His opinion is reported in 17 Fed. Rep. 531. He held that claim 3 of the Sargent reissue, No. 7947, was invalid, and ordered a decree for the plaintiffs as to claims 1 and 7 of the Little reissue, No. 8550. On the 14th of August, 1883, an interlocutory decree was entered, adjudging reissue No. 8550 to be valid, as to claims 1 and 7; that the defendants had infringed those claims; and ordering a reference to a master to take an account of profits and to report damages.
In July, 1884, the defendants were allowed to amend their answer by setting up an additional anticipation of the Little patent, proofs were taken thereon, and the case was reheard, before Judge Colt, on the new evidence. He affirmed the former decree, in an opinion reported in 26 Fed. Rep. 104.
The master reported $60 damages in favor of the plaintiffs, and both parties excepted to the report. A final decree was *345 entered on the 12th of February, 1886, confirming the report, overruling the exceptions of both parties and adjudging a recovery in favor of the plaintiffs for $60 damages and certain costs, dismissing the bill as to the Sargent reissue, No. 7947, and awarding a perpetual injunction as to claims 1 and 7 of the Little reissue, No. 8550. From this decree both parties have appealed. Joseph L. Hall having died, his executors and trustees have been made parties in his place.
The respective specifications and claims of the original Sargent patent, No. 195,539, and of its reissue, No. 7947, are set forth below in parallel columns, the parts in each which are not found in the other being in italic. The drawings are the same in both.


Original patent, No. 195,539.                   Reissue No. 7947.
"Be it known that I, James                            "Be it known that I, James
Sargent, of the city of Rochester,                    Sargent, of the city of Rochester,
in the county of Monroe                               in the county of Monroe
and State of New York, have                           and State of New York, have
invented a certain new and                            invented a certain new and
useful improvement in locks;                          useful improvement in combined
and I do hereby declare that                          time-locks, combination-locks,
the following is a full, clear,                       and bolt-work for safe and
and exact description of the                          vault doors; and I do hereby
construction and operation of                         declare that the following is a
the same, reference being had                         full, clear, and exact description
to the accompanying drawings,                         of the construction and
in which figure 1 is an                      operation of the same, reference
elevation of my improvement                  being had to the accompanying
applied to a safe-door. Fig. 2               drawings, in which figure
is a section of the bolt of the     1 illustrates a portion of a
time-lock. Fig. 3 is an inside               safe or vault door having thereon
view of the same. Fig. 4 represents          a time-lock and a combination
detached views of the                                 lock, both of said locks being
dial, pallet, and escape-wheel.              represented in a locked condition,
Fig. 5 is a bolt constructed as     with the bolt-work projected
integral with the holding-latch.             and locked. Fig. 2 illustrates
                                                      one form of lock-bolt or obstruction



*346
                                                      for use in a time-lock.
                                                      Fig. 3 illustrates an inside view
                                                      of said lock-bolt or obstruction.
                                                      Fig. 4 represents detached
                                                      views of the pallet and escape-wheel,
                                                      and a portion of one
                                                      of the revolving dials. Fig. 5
                                                      illustrates another form of lock-bolt
                                                      or obstruction for use in
                                                      connection with the time-lock for
                                                      admitting of locking or unlocking
                                                      of the bolt-work.
                                                              "My invention consists, first,
                                                      in the combination with the
                                                      bolt-work of a safe or vault-door,
                                                      of a time-lock and a combination
                                                      or key-lock, both constructed
                                                      to be applied on a safe,
                                                      vault, or other door, so as to
                                                      rest against or connect with
                                                      the bolt-work on said door, and
                                                      provided with a device whereby
                                                      the bolt-work may be retained
                                                      in the unlocked position for
                                                      shutting the door, and be automatically
                                                      locked by the lock-bolt
                                                      or obstruction of the time-lock,
                                                      and mechanically by the
                                                      combination or key lock, the
                                                      whole so arranged that the bolt-work
                                                      cannot be withdrawn when
                                                      locked till both locks have been
                                                      unlocked; second, in the combination
                                                      of a time-lock and a
                                                      combination or key-lock, both
                                                      constructed to be applied on a
                                                      safe, vault, or other door, so as



*347
                                                      to rest against the bolt-work,
                                                      each of said locks being provided
                                                      with a lock-bolt or obstruction,
                                                      that of the combination-lock
                                                      or key-lock being of the
                                                      usual construction, while that of
                                                      the time-lock has an opening or
                                                      offset, which is automatically
                                                      brought into and out of coincidence
                                                      with the tongue of the
                                                      bolt-work, whereby the bolt-work
                                                      may be retained in the unlocked
                                                      position for shutting the door,
                                                      and prevented from being retracted
                                                      when locked, until both
                                                      locks have been unlocked; third,
                                                      in the combination, with the
                                                      bolt-work of a safe or vault-door,
                                                      of a combination-lock, controllable
                                                      mechanically from the
                                                      exterior of said door, with a
                                                      time-lock, controllable automatically
                                                      for unlocking by the
                                                      operation of its time mechanism,
                                                      both of said locks arranged
                                                      to control the locking and unlocking
                                                      of the bolt-work, so that
                                                      said safe or vault-door cannot
                                                      be opened when locked until both
                                                      of said locks have been unlocked
                                                      or released their dogging
                                                      action to enable the door to be
                                                      opened, substantially as hereinafter
                                                      described.
"My improvement relates to                   "The construction and arrangement
that class in which two independent          of the time-lock will
locks are employed                           be more fully hereinafter described;



*348
upon a safe, vault, or other door            but it is evident that
for the purpose of preventing                any form or construction of a
the unlocking of the door-bolts              time-lock may be used as a
until both locks have been unlocked.        part constituting one element
Combination or key-locks                              of the combination called for
locks have only heretofore been              in my claims.
used for this purpose, so far              "Combination or key-locks
as I am aware. As such locks                 have heretofore been used by
are set on combinations, or operated                  bankers and others for the purpose
by means of keys, burglars                            of preventing the unlocking
can force the holders of                              of the bolt-work of a safe or
the combination or key to unlock                      vault-door; but as such locks
lock the door, and hence such                are "set on" combinations, or
locks are not a perfect safeguard            operated by means of keys,
against robbery. Clock-locks                          burglars can force the holders
have also been used upon                              of the "combination" or key
doors for the purpose of opening                      to unlock the combination-lock
the door only at a determined                or locks, and thus admit of the
hour, thus placing it                                 bolt-work being retracted and
beyond the power of any person                        the door thrown open. Therefore
to open the door until that                  such locks are not a safeguard
hour arrives; but so far as I       against robbery.
am aware, such locks have                               "Clock-locks have also been
either been used singly on a                          used upon safe or vault-doors
door (in which case when the        for the purpose of opening the
lock releases the bolt or other              door at a pre-determined hour,
fastening the door is unlocked               thus placing it beyond the
and may be opened by any                     power of any person, until the
one,) or else a time-movement                arrival of the appointed time,
has been combined directly          to open the door; but as far
with a lock in such a manner                          as I am aware such clock-locks
that the two really constitute               have either been used singly
but a single lock, in which case             on a safe-door, so that, when
if violence is applied to the       said lock released the bolt-work
lock it at once destroys the                 or other fastening of the
efficiency of the time movement.                      said door it was unlocked, and
                                                      the door could be opened by



*349
"My invention consists, primarily,                any one, or, in another instance,
in the combination, with                          when a time-movement
the door-bolt, of a clock-lock and                had been combined with a
a combination or key-lock applied                 combination-lock in such a
separately upon the door,                         manner that the two really
having each an independent action,                constituted but a single lock,
whereby the clock-lock will                       the time mechanism constructed
not release its bolt until a certain              and provided with a lever to
determined hour, and when                         engage with the fence or dog of
it does release its bolt the combination          the combination-lock, so that the
or key-lock still remains                         entire mechanism of the time-movement
locked and secures the door.                      and combination-lock
  "My invention further consists                  really constitute but a single
in combining a clock-lock                         lock, as aforesaid, the result
with a combination or key-lock,                   being that, if violence be applied
both constructed to be applied                    to such a lock through
on a safe, vault, or other door,                  the dial spindle or otherwise,
to operate in connection with                     the efficiency of the time-movement
the bolt-work of such door, said                  will be destroyed.
clock-lock being provided with
a lock-bolt constructed with an
opening or offset, which is automatically
brought in and out of
coincidence with the tongue of
the door-bolt in such a manner
that the door-bolt may be retained
in an unlocked condition
for shutting, and prevented
from being withdrawn when
locked until both locks have
been unlocked, the prime object
being that each lock shall have
an independent action, so that
the clock-lock will not release
the bolt until a certain determinate
hour, and when it does
release its bolt the combination



*350
or key-lock still remains locked
and secures the door.
"A represents the combination                     "Referring to the drawings,
or key-lock, and B the                                     the letter A designates a combination
clock-lock. These locks are                       or key-lock, and B
provided with bolts C D, of              the time-lock. These locks
any desired kind, against which                   are illustrated as being upon a
strike the studs a a' of the tie-piece    portion of a safe or vault-door,
piece E. When the locks are              with the bolt-work projected and
locked, the bolts hold said studs                 locked, the lock-bolts or obstructions
out and both locks have to be unlocked           being in a locked position.
to allow the door-bolt to                         The lock-bolts or obstructions
retract.                                          C D are, in the present example,
                                                           shown as being constructed
                                                           each with a notch or recess, so
                                                           that, when said notches or recesses
                                                           are brought in line with
                                                           the tongue-pieces or studs a a',
                                                           arranged upon the carrying-bar
                                                           E of the bolt-work, they (the
                                                           said tongue-pieces or studs)
                                                           can, by a movement of the bolt-work,
                                                           be made to enter said
                                                           notches or recesses, and thus
                                                           the bolt-work can be retracted
                                                           and the safe or vault-door
                                                           thrown open. When the bolt-work
                                                           is projected or cast so as
                                                           to lock the safe or vault-door,
                                                           the lock-bolts or obstructions can
                                                           he brought into a locked position,
                                                           the lock-bolt or obstruction
                                                           of the combination-lock being
                                                           placed in a locked position by
                                                           mechanically operating the dial-spindle,
                                                           which controls the
                                                           movements of the tumblers and



*351
                                                  other portions of the lock, while
                                                  the lock-bolt or obstruction of
                                                  the time-lock will automatically
                                                  bring itself into a locked position
                                                  after the door is closed,
                                                  whereby the door of the safe or
                                                  vault will be locked and guarded
                                                  by two locks, one of which is operated
                                                  from the exterior mechanically,
                                                  while the other
                                                  operates on the interior automatically,
                                                  there being no hole
                                                  through the door whereby it
                                                  might be operated upon by any
                                                  mechanical means.
"The locks A B are separate                         "The combination-lock and
and independent of each other,                    the time-lock are separate from
and complete in themselves, and                   each other in performing their
may be located at any position                    office or function with respect to
on the door. The combination                      the bolt-work on the safe or
or key-lock will naturally be                     vault-door, and each of said
located in line with the spindle                  locks should be complete in itself,
that operates it; but the clock-lock              and so constructed that
lock may be placed anywhere                       they may be placed at any position
where space is best found for                     on a safe or vault-door.
it on the door, and the stud a'                     "The combination or key-lock
of the door-bolt, which connects                  should be located in line
with it, may be lengthened, bent,                 with the dial-spindle or key
or otherwise arranged to rest                     which operates it, but the time-lock
against the lock-bolt in whatever                 may be located anywhere
ever position it may be, as                       on the safe or vault-door where
shown in Fig. 1.                                  sufficient space is present for it,
                                                  and the tongue-pieces or studs
                                                  on the carrying-bar of the bolt-work
                                                  may be of any required
                                                  length, bent or otherwise arranged
                                                  so as to connect with or



*352
                                                  rest against the lock-bolts or
                                                  obstructions, when the latter is
                                                  moved to the proper position
                                                  for obstructing or dogging the
                                                  bolt-work, and prevent its retraction
                                                  or unlocking, thus retaining
                                                  the door in a locked
                                                  position until both locks have
                                                  been unlocked.
"In locking the safe or vault-door                "When it is desired to lock
door some device is necessary                     or fasten the bolt-work of the
to allow the door-bolt to remain                  safe or vault-door by means
back in the unlocked position                     of a combination-lock and a
until the door is closed, without                 time-lock, some mechanical arrangement
interfering with the clock-lock.                  or device should be
                                                  employed to enable the lock-bolt
                                                  or obstruction of the time-lock
                                                  to be set or adjusted while
                                                  the safe-door is open and the
                                                  bolt-work in a retracted or unlocked
                                                  position, so that the
                                                  door can be closed to admit of
                                                  the bolt-work being projected or
                                                  cast. The lock-bolt or obstruction
                                                  will, as hereinafter set
                                                  forth, present its lock-bolt or
                                                  obstruction automatically, thus
                                                  securing the door in a locked
                                                  position until the arrival of the
                                                  time determined by the time
                                                  mechanism or register, at which
                                                  time the lock-bolt or obstruction
                                                  will be automatically moved and
                                                  brought into a position for admitting
                                                  of the releasing and unlocking
                                                  of the bolt-work, so that
                                                  said door can be opened.



*353
                                                  "To accomplish such mechanical
                                                  arrangement or device
                                                  in the time-lock, a lock-bolt or
                                                  obstruction is employed in the
                                                  time-lock itself, or by means of
                                                  an adjustable tongue-piece or
                                                  stud connected with the carrying-bar
                                                  of the bolt-work  such,
                                                  for instance, as those illustrated
                                                  in Figs. 1, 2, 3, 5 of the accompanying
                                                  sheets of drawings.
                                                  "The lock-bolt or obstruction
                                                  D, illustrated in Figs. 1, 2, and
                                                  3, is one of the devices that
                                                  should be employed to enable
                                                  the time-lock to be set while
                                                  the bolt-work remains in a retracted
                                                  or unlocked position, so
                                                  that the bolt-work will remain
                                                  in such retracted position without
                                                  interfering with the time-lock,
                                                  the combination-lock, of
                                                  course, during such interval,
                                                  being in an unlocked position,
                                                  and through such mediums the
                                                  bolt-work when projected for
                                                  closing the door will be held in
                                                  a locked position by the automatic
                                                  movement of the lock-bolt
                                                  or obstruction of the time-lock,
                                                  and by the lock-bolt of the combination-lock,
                                                  which is brought
                                                  into a locked position by the
                                                  mechanical operation of the
                                                  dial-spindle.
"In Fig. 1 the bolt D of the                      "The lock-bolt or obstruction
clock-lock is constructed in two                  of the time-lock is constructed



*354
parts, D' D², turning independently               in two parts, D' D² adapted to
on the same bearings c.                           turn independently of the other
The inner part, D², has the                       on the same bearing c. The
socket d, into which the stud                     inner part, D², has a notch or
of the door-bolt enters in drawing                recess, d, into which the tongue-piece
back. It is connected to                          or stud on the carrying-bar
the outer part, D', by a coiled                   enters when the bolt-work
spring, f, Fig. 3, resting in a                   is retracted, so as to open the
cavity in the side of the outer                   safe or vault-door if the combination-lock
part. The outer part is also                      be unlocked. The
connected by a similar coiled                     said inner part D² is connected
spring, g, with the fixed bearing,                to the outer part D¹ by a
c. Instead of the spring                          spring, f, resting in a cavity
g it may have a counter-weight,                   or recess in the side of the
g', Fig. 5. The spring g                          outer part. The outer part
causes the outer part, D', to                     D¹ is also connected by a
turn back or fall, so that the                    spring, g, with the bearing c.
socket d of the inner part                        The spring g being connected
comes in position to allow the                    with the outer part D¹, and
stem a' of the door-bolt to                       with its bearing c, causes the
enter therein. When this is                       outer part D¹, to be moved or
done, the outer part is turned                    turned on its axis, so that the
up to engage the dog, (presently                  notch, recess, or offset d of the
to be described,) while                           inner part D² is brought into a
the inner part remains stationary                 position to allow the tongue or
on the stem of the door-bolt.                     stud a' of the carrying-bar to
The door is then shut and the                     enter it, and thus the bolt-work
door-bolt thrown out, and the                     can be retracted, and when so
tension of the spring g causes                    retracted the outer part D¹ is
the part D² to turn when                          turned or moved, and made to
released, thereby locking the                     connect and engage with the
door-bolt. The parts D¹ D²                        portion of a yoke, while the
are provided with suitable                        inner part D² remains stationary,
stops, by which the motion is                     being prevented from moving
gaged to bring the socket of                      or turning on its axis by the
the part D² in proper position                    tongue-piece or stud on the carrying-bar
in its throw.                                     resting in the notch



*355
"The device above described                       or recess of the part D² of the
forms a part of the clock-lock,                   bolt-lock or obstruction.
being the bolt of the same. In
Fig. 1 is shown another device
for the same purpose, situated
outside the lock, which is the
subject-matter of a separate application.
It consists of a
socket or bearing, h, attached
to the tie-piece E of the door-bolt
and sliding on an independent
stud, a', resting against
the lock-bolt. A spring locking-pin,
i, is used to connect the
parts when the door-bolt is
thrown forward to connect with
the jamb. In this case the
lock-bolt D may be made solid,
and may be either of the turning
or sliding kind.
                                                  "The parts constituting the
                                                  lock-bolt or obstruction, and
                                                  forming a part of the time-lock,
                                                  being thus constructed, arranged,
                                                  and adjusted, the time
                                                  mechanism having been previously
                                                  wound, and the dials
                                                  set for a certain predetermined
                                                  time, the bolt-work is projected
                                                  or cast, when the lock-bolt or
                                                  obstruction of said time-lock
                                                  will automatically be brought
                                                  into a locked position, and the
                                                  door of the safe or vault securely
                                                  guarded by a combination-lock,
                                                  if it be locked, and a
                                                  time-lock, and the bolt-work be



*356
                                                  prevented from being retracted,
                                                  or the safe or vault-door opened,
                                                  until both locks have been unlocked.
                                                          "The parts D¹ D² composing
                                                  the lock-bolt or obstruction are
                                                  supplied with suitable stops,
                                                  by which their motion or throw
                                                  is limited so as to bring the
                                                  notch recess, or offset of the
                                                  part D² in proper position in
                                                  its rotation to coincide with the
                                                  tongue-piece or stud on the carrying-bar
                                                  of the bolt-work.
                                                          "In lieu of forming the lock-bolt
                                                  or obstruction in two parts,
                                                  as above described, it has been
                                                  found eminently practical and
                                                  successful to employ a lock-bolt
                                                  or obstruction made in a single
                                                  piece, or as an integral. Such
                                                  a lock-bolt or obstruction is
                                                  shown in Fig. 5 of the drawing,
                                                  and, as it will be perceived,
                                                  it is constructed with a notch,
                                                  recess, or offset, to admit of a
                                                  tongue-piece or stud entering it
                                                  when the bolt-work is retracted
                                                  for unlocking the safe or vault-door,
                                                  and said lock-bolt or obstruction
                                                  is likewise provided
                                                  with an arm, g', having a pin
                                                  or stud for connecting or engaging
                                                  with a yoke in such a manner
                                                  that when said arm and
                                                  yoke are in connection the lock-bolt
                                                  or obstruction will be



*357
                                                  placed so as to prevent the retraction
                                                  of the bolt-work, and
                                                  when said arm and yoke are
                                                  disconnected through the medium
                                                  of revolving dials, to be
                                                  hereinafter mentioned, the lock-bolt
                                                  or obstruction will be automatically
                                                  brought to a position
                                                  for allowing the bolt-work to be
                                                  retracted, and such automatic
                                                  movement of the lock-bolt or
                                                  obstruction is due to the action
                                                  of the arm g' acting as a counterweight.
                                                  "When a lock-bolt or obstruction
                                                  of the character last described
                                                  is employed, some provision
                                                  must be made for adjusting
                                                  and setting the time-lock or the
                                                  lock that measures time, prior
                                                  to closing the safe or vault-door,
                                                  and this must be accomplished
                                                  while the bolt-work is in a retracted
                                                  position; therefore to
                                                  enable such to be done, there is
                                                  arranged on the carrying-bar of
                                                  the bolt-work a socket or bearing,
                                                  which is provided with
                                                  a movable tongue-piece and a
                                                  spring-bolt, constructed and arranged
                                                  in such a manner that
                                                  when the spring-bolt is moved
                                                  out of contact with the socket or
                                                  bearing of the movable tongue-piece
                                                  or stud of the carrying-bar,
                                                  it, together with the bolt-work,
                                                  can be retracted as the



*358
                                                  socket or bearing on said carrying-bar
                                                  moves or slides along
                                                  the tongue-piece or stud in a
                                                  longitudinal direction, one end
                                                  of it bearing upon the lock-bolt
                                                  or obstruction of the time-lock,
                                                  and in such condition the safe
                                                  or vault-door can be closed, and
                                                  when the bolt-work is projected
                                                  or cast into the jamb of the
                                                  door, the socket or bearing
                                                  moves along the tongue-piece
                                                  until the spring-bolt engages
                                                  with it, when it  the socket or
                                                  bearing  will be automatically
                                                  locked in place, and the bolt-work,
                                                  performing its office, will
                                                  securely fasten the safe or
                                                  vault-door, upon which the combination-lock
                                                  is placed, together
                                                  with the time-lock.
                                                          "From the foregoing it will
                                                  be seen that the lock-bolt or obstruction
                                                  shown in several figures
                                                  are each stationary except
                                                  during the brief interval of
                                                  time when locking or unlocking
                                                  is being effected, and that each
                                                  is adapted to be turned on its
                                                  pivot or bearing for obstructing
                                                  or dogging the bolt-work for
                                                  preventing its retraction or for
                                                  releasing the bolt-work at the
                                                  time appointed, so that it can
                                                  be retracted; and it should be
                                                  noticed that the lock-bolt or obstruction
                                                  of the time-lock is so



*359
                                                  located in the time-lock that if
                                                  pressure be exerted upon the
                                                  lock-bolt or obstruction by force
                                                  applied to the bolt-work, such
                                                  pressure will not be transmitted
                                                  to the delicate workmanship
                                                  forming part of the time-lock,
                                                  for the lock-bolt or obstruction,
                                                  so to speak, is isolated from
                                                  the time mechanism, in order
                                                  to bring and retain the lock-bolt
                                                  or obstruction in a position
                                                  to have the same obstruct and
                                                  prevent the retraction of the bolt-work,
                                                  or to move it to release
                                                  the bolt-work, whereby the same
                                                  may be retracted.
"G is a dog for holding the                       "There is arranged within
lock-bolt D up in the locked position.            the time-lock a yoke, G, which
It turns on an axis, k,                           is capable of being oscillated
and its point engages under a                     or turned on its axis or pivot,
stop, l, preferably a roller, of                  said yoke being acted on by
the bolt when the latter is raised.               two rotating dials, H H, in
It is held in engagement by a                     such a manner that said yoke
light spring, j. The dog has two                  will be operated by either or
branching arms, m, m, projecting                  both of said dials at the predetermined
inward over the faces of                          time for which said
the dial-wheels H H. The dial-wheels              revolving dials have been set.
have pins n n projecting                          "In the example shown in
out from their faces, and when                    the time-lock in Fig. 1, the
they or either of them strike                     yoke engages under a stop, l,
the levers m m they release the                   preferably a roller, arranged
dog from its engagement with                      on the lock-bolt or obstruction,
the bolt and the latter turns                     and when the latter is brought
back or falls, thereby unlocking                  into a position for obstructing
the lock, as before described.                    the bolt-work, to prevent its retraction
                                                  until the arrival of the



*360
                                                  predetermined time, while in
                                                  the example shown in Fig. 5
                                                  said yoke connects or engages
                                                  with the bolt-lock or obstruction.
                                                          "In both examples the yoke
                                                  retains the lock-bolt or obstruction
                                                  in a position for obstructing
                                                  and preventing the retraction
                                                  of the bolt-work until the
                                                  arrival of the predetermined
                                                  time for which the revolving
                                                  dials carrying pins have been
                                                  set.
                                                          "The arms or members m m
                                                  of the aforesaid yoke extend
                                                  over a portion of the revolving
                                                  dials, from which project pins,
                                                  and when either of said pins
                                                  comes in contact with the arms
                                                  or members of said yoke, which
                                                  will occur at the arrival of the
                                                  time previously determined upon
                                                  when setting the revolving
                                                  dials, it (the said yoke) will be
                                                  operated or turned on its axis
                                                  or pivot, and release the lock-bolt
                                                  or obstruction, and leave
                                                  the same to be brought into a
                                                  position to permit the bolt-work
                                                  to be retracted, which is accomplished
                                                  by turning the knob or
                                                  handle connected with the carrying-bar,
                                                  said knob or handle
                                                  being on the outside of the safe
                                                  or vault-door.
     "I prefer to use two independent                  "It is preferred to use two
time-movements or                                 independent time mechanisms,



*361
clocks, each connected with                       each connected with and operating
and operating one of the dial-wheels              one of the revolving dials,
H, so that if one movement                        so that if one of the time mechanisms
should accidentally stop                          should accidentally
the other would be sure to                        stop the other would be sure
unlock the lock.                                  to operate the yoke, and by its
                                                  movement release the lock-bolt
                                                  or obstruction, which would automatically
                                                  assume such a position
                                                  as to present an unobstructed
                                                  pathway for the tongue-piece
                                                  or stud to move in and
                                                  thus the bolt-work could be
                                                  released and be left free to be
                                                  withdrawn or retracted.
                                                  "The revolving dials are
                                                  cogged  that is, provided with
                                                  teeth, which engage with the
                                                  arbor O of the mainspring-barrel,
                                                  either directly or by
                                                  means of the pinion p attached
                                                  to said arbor, or through intermediate
                                                  gearing  so that the
                                                  setting of the time mechanism
                                                  for operating the yoke at any
                                                  given time will necessarily wind
                                                  up the time mechanism, to the
                                                  extent, at least, that it will unwind
                                                  by the arrival of the predetermined
                                                  time at which the
                                                  lock-bolt or obstruction is to be
                                                  released for enabling the bolt-work
                                                  to be retracted.
"The dial-wheels are indexed                      "The revolving dials are indexed
or marked with a scale of hours                   or marked with a scale
from 0 to 48, or any other                        from zero (0) upward to 48, or
number corresponding with                         any other number corresponding



*362
the longest interval the lock is                  with the longest interval
to remain locked at one time                      the time-lock is to present its
 say from Saturday night to                lock-bolt or obstruction to obstruct
Monday morning. This scale                        the bolt-work at one time
is used in conjunction with a                      say, from Saturday night to
pointer, e, at the top of the                     Monday morning. This scale
wheel. In setting the lock the                    is used in conjunction with a
dial-wheels are moved backward                    pointer or index, e, arranged in
from 0 to any number in                           the time-lock above the revolving
the scale that will indicate the                  dials.
number of hours the safe or                        "In setting the time-lock
vault is to remain closed; and                    the revolving dials are turned
the pins n n must be so located                   or moved backward from zero
with reference to the scale as                    (0) to any number in the scale
to strike the levers m m and                      that will indicate the number
release the bolt when the 0                       of hours the safe or vault-door
mark comes forward to the                         is to remain closed or locked,
pointer. The time-movements                       and the pins n of the revolving
or mechanism may be of any                        dials must be so adjusted with
ordinary construction to measure                  reference to the yoke as to
time.                                             come in contact with the arms or
 "Each of the dial-wheels H                       members m m of the yoke, so that
H is cogged, and engages with                     either or both of the said arms or
the arbor o of the mainspring-barrel              members will act upon the yoke,
either directly by means                          causing it to move so as to release
of the pinion p attached to said                  the lock-bolt or obstruction
arbor or through intermediate                     of the time-lock when the
gearing. The arbor o is the                       zero (0) mark arrives at the
stem by which the clock is                        index or pointer.
wound.                                             "The winding up of the time
 "When the clock is finished,                     mechanism and the setting of
it is fully wound up before the                   the revolving dials is performed
dial-wheel is adjusted in place.                  simultaneously by imparting
The motion is then imparted to                    proper motion to the arbor o of
the dial-wheel, which runs forward                the mainspring-barrel.
to unlock the lock, and in                        "The revolving dials are provided
moving the dial-wheel back to                     with a pin, r, as shown



*363
reset the lock the clock is rewound.              in Fig. 4, the same serving as a
                                                  stop.
"The dial-wheel is turned                         "On the pallet s, which engages
back to reset the lock by a key                   with the escape-wheel t,
applied at the winding arbor o.                   is a pin, u, which projects out
                                                  through a slot, v, of the stationary
                                                  time-mechanism frame,
                                                  the whole arranged in such a
                                                  manner that as soon as the
                                                  revolving dial has acted upon
                                                  the yoke for causing it to release
                                                  the lock-bolt or obstruction,
                                                  the pin r, of the said revolving
                                                  dial will strike the pin u of the
                                                  pallet, and lock the latter in
                                                  the escape-wheel, thereby stopping
                                                  the time mechanism, so
                                                  that there will be no loss of
                                                  power, as it is intended that the
                                                  time-lock should be wound up
                                                  when first finished, prior to adjusting
                                                  in place the revolving
                                                  dials; and, further by stopping
                                                  the time mechanism, as above
                                                  described, the revolving dials
                                                  cannot get out of position with
                                                  respect to the index or point.
"By the means above described                     "By my invention the time-lock
I obviate a great objection                       cannot be reset without
to common clock-locks,                            winding, for the pins of the
which run on until they run                       revolving dials, resting in contact
down, thus subjecting the lock                    with the arms or members
to the danger of being locked in                  of the yoke, prevent it from
by neglect of winding. By                         being brought into action with
this means the lock cannot be                     the lock-bolt or obstruction until
reset without winding, for the                    the revolving dials have been
pins n n, resting in contact                      moved back the number of hours



*364
with the levers m m, prevent                for which it is designed to obstruct
the dog G from being engaged                the bolt-work. Thus the
with the bolt until the dial-wheels         resetting of the time-lock requires
have been moved back,                       rewinding of the time
as described. The relocking                 mechanism as a necessity, and
of the lock therefore requires              hence no danger of its being
rewinding of the clock as a                 unlocked accidentally during
necessity.                                  the period of hours for which
 "On the back of the dial-wheel             it is set.
H is a pin, r, Fig. 4,                        "The dial-wheel is turned
forming a stop. On the pallet               back to set the time-lock by a
s, which engages with the                   key applied at the winding-arbor
scape-wheel t, is a pin, u, which           o.
projects out through a slot,                  "By the means above described
v, of the stationary clock-frame.           I obviate a great objection
As soon as the dial-wheel has               to common clock-locks,
acted upon the lever m to unlock            which run on until they run
the lock the pin r of the                   down, thus subjecting the lock
dial-wheel strikes the pin u of             to the danger of a `lock-out,'
the pallet and locks the latter             caused by neglect of winding.
in the scape-wheel, thereby                   "By this means the time-lock
stopping the clock. There is,               cannot be set without
therefore, no loss of motion, nor           winding, for the pins n n, resting
can the dial-wheel get out of               in contact with the arms
position with respect to the                of the yoke, it (the yoke) cannot
pointer.                                    be engaged with the lock-bolt
                                            or obstruction until the
                                            dial-wheels have been moved
                                            back to set the lock, as before
                                            described.
      "By combining an independent                 "By combining an independent
clock-lock and combination                  time-lock of the character
or key-lock with the                        described and a combination or
door-bolt, as described, I produce          key-lock, I produce an effect
an effect which cannot                      or result which cannot be produced
be produced by a clock-lock                 by a time-lock alone,
alone or by two or more combination-locks   or by two or more combination-locks
together. The                               together.



*365
clock-lock serves as a safeguard                  "The time-lock serves as a
by night and the combination-lock                 safeguard by night, in connection
by day. If the holder of the                      with the combination-lock,
combination is forced to open                     for holding the bolt-work in a
the combination-lock at night,                    locked condition; but when the
the clock-lock remains intact,                    time-lock releases the bolt-work
and cannot be opened by the                       at the appointed hour, the bolt-work
burglars or the holder of the                     will remain locked, and
combination. On the other                         the safe or vault-door closed,
hand, when the clock-lock releases                until the combination-lock is
its bolt in the morning,                          unlocked by the holder of the
the combination-lock still remains                combination on which said lock
locked, and burglars cannot                       is set, when the bolt-work can
make an entrance to the                           be retracted and the door opened,
safe. Such results cannot be                      thus leaving the time-lock free
accomplished by a clock-lock                      from performing any locking
alone, because when it releases                   action, which leaves the combination-lock
its bolt the safe is absolutely                   free for use during
unlocked; nor by two or more                      the day for locking or unlocking
combination-locks together,                       the safe or vault-door  an important
because the holders of the                        desideratum present in
combination may be taken to                       my invention.
the bank and forced to open                        "If the time-lock present on
the lock. Neither can tampering                   the safe or vault-door is set for
with the combination-lock                         holding the bolt-work from the
affect the clock-lock.                            time the bank closes in the afternoon
                                                  to release the bolt-work
                                                  at a certain hour the next morning,
                                                  it will admirably and with
                                                  certainty perform its office, leaving
                                                  the combination-lock to be
                                                  opened before the bolt-work can
                                                  be retracted; and should the
                                                  officer of the bank holding the
                                                  combination be seized during
                                                  the night, carried to the bank,
                                                  and forced to open the combination-lock,



*366
                                                  the time-lock will
                                                  remain intact, and cannot be
                                                  opened by the burglars or the
                                                  officer in charge of the combination.
                                                  Such results cannot
                                                  be accomplished by a time-lock
                                                  alone, because when it releases
                                                  its bolt-work the safe or vault-door
                                                  is absolutely unlocked,
                                                  and no lock present for use
                                                  during the day; nor by two
                                                  or more combination-locks together,
                                                  because the holders of
                                                  the combinations may be taken
                                                  to the bank and forced to open
                                                  the locks. Neither can tampering
                                                  with the combination-lock
                                                  affect the time-lock.
     "The combination-lock may                         "The combination-lock may
be punched from place, but the                    be punched from its position
clock-lock, being separate and                    by burglars; but then the time-lock
independent from it, and having                   being separate and independent
no opening through the                            from it, cannot be
door, cannot be affected. It is                   affected or disturbed, because
therefore superior to a lock                      there is no opening through the
which has the time-movement                       door by which it can be reached.
combined directly with the                        It is therefore superior to a
combination-lock, both forming                    lock which has the time-movement
one lock, in which case                           combined directly with
any violence to the lock-work                     the combination-lock, both
disarranges the clock. Another                    forming one lock, in which
advantage of this invention                       case any violence to the lock-work
is the capability of the                          disarranges the time-movement.
separate locks of being applied
on different parts of the door                     "Another advantage of my
indifferently. The bolt-work                      invention is the capability of
on different doors is frequently                  the separate locks being applied



*367
such that the two locks cannot                    on different parts of the
not be applied together. The                      safe or vault-door, with respect
clock-lock in such case may be                    to the bolt-work, indifferently.
attached at the most convenient                     "The bolt-work on different
location, as before described.                    safe or vault-doors is frequently
It can also be applied with                       such that the time-lock and the
facility on old safes having the                  combination or key-lock cannot
combination or key-lock already                   be applied together; but in
ready on, thus securing the                       such case the time-lock may be
advantage of a clock-lock and                     attached at the most convenient
combination-lock without the                      location, as no opening through
necessity of removing the old                     the door is requisite.
lock and substituting a new                        "The time-lock can be applied
one having a time-movement                        with ease and facility to
combined directly with the lock.                  the doors of old safes or vaults
                                                  having the combination or
                                                  key-lock already thereon, thus
                                                  securing the advantage of a
                                                  time-lock and a combination
                                                  or key-lock without the necessity
                                                  of removing the old lock.
"I do not claim, broadly,                          "I do not claim, broadly,
a clock-lock; nor do I claim                      a time-lock of any peculiar
two or more combination-locks                     construction; nor do I claim
combined with the door-bolt;                      two or more combination-locks
but                                               combined with the bolt-work
   "I claim                                      of a safe or vault-door, as such
                                                  are old and well known.
                                                  "What I claim, and desire
                                                  to secure by letters-patent, is 
"1. The combination with                            "1. The combination, with
a door-bolt, E, of a clock-lock,                  the bolt-work of a safe or vault-door
B, and a combination or key-lock,                 of a time-lock and a combination
A, applied independently                          or key-lock, both applied
on a safe, vault, or other door,                  independently on a safe,
so as to rest against or connect                  vault, or other door, so as to
with said door-bolt, and                          rest against or connect with



*368
provided with a device whereby                    the bolt-work on said door, and
the door-bolt may be retained                     provided with a device whereby
in the unlocked position                          the bolt-work may be retained
for shutting the door, the                        in the unlocked position
whole arranged so that the                        for shutting the door, and
door-bolt cannot be withdrawn,                    be automatically locked by the
when locked, until both locks                     time-lock and mechanically by
have been unlocked.                               the combination or key-lock
                                                  when the bolt-work is cast, the
                                                  whole so arranged that the


*369 


                                                  bolt-work cannot be withdrawn
                                                  when locked till both
                                                  locks have been unlocked.
     "2. The combination of a                             "2. The combination of a
clock-lock and a combination or                   time-lock and a combination
key-lock, both constructed to                     or key-lock, both constructed
be applied on a safe, vault, or                   to be applied on a safe vault,
other door, so as to rest against                 or other door, so as to rest
the door-bolt, and provided                       against the bolt-work and provided
with a lock-bolt having an                        with a lock-bolt or obstruction
opening or an offset, which is                    having an opening
automatically brought in and                      or offset, which is automatically



*370
out of coincidence with the                       brought into and out of
tongue of the door-bolt, whereby                  coincidence with the tongue
by the door-bolt may be retained                  of the bolt-work, whereby the
in the unlocked position                          bolt-work may be retained in
for shutting the door and                         the unlocked position for shutting
prevented from being withdrawn,                   the door, and prevented
when locked, until both                           from being retracted when
locks have been unlocked."                        locked, until both locks have
                                                  been unlocked.
                                                    "3. The combination, with
                                                  the bolt-work of a safe or vault-door,
                                                  of a combination or key-lock
                                                  controllable mechanically
                                                  from the exterior of said door,
                                                  with a time-lock having a lock-bolt
                                                  or obstruction for locking
                                                  and unlocking controllable from
                                                  the interior of the door, both of
                                                  said locks being arranged so as
                                                  to rest against or connect with
                                                  the bolt-work, the time-locks being
                                                  automatically unlocked by
                                                  the operation of the time-movement,
                                                  both of said locks being
                                                  independent of each other, and
                                                  arranged to control the locking
                                                  and unlocking of the bolt-work,
                                                  so that said safe or vault-door
                                                  cannot be opened when locked
                                                  until both of said locks have
                                                  been unlocked or have released
                                                  their dogging action, to enable
                                                  the door to be opened, substantially
                                                  as described."

Claim 3 of reissue No. 7947 was passed upon by Judge Shipman in the Circuit Court for the District of Connecticut, in March, 1881, in the suits of Yale Lock Manufacturing Company *371 v. Norwich National Bank, and the Same Company v. New Haven Savings Bank, reported in 19 Blatchford, 123, and 6 Fed. Rep. 377. He held that claim 3 covered a new and patentable invention and was valid. On the question of the validity of the reissue as to claim 3, he said: "It is next urged that the third claim of the reissue is void, because it was abandoned by the patentee upon the objection of the Patent Office, when the original application was pending. In Sargent's original application he made one broad claim. The application was rejected by the examiner, whose decision was reversed by the board of examiners. The examiner then requested that a new application be made, upon the ground that the case presented to the board was not the same case which had been presented to him. A new application was made, containing only the first two claims of the reissue. Then followed a long and earnestly contested litigation in the Patent Office between various interfering applicants, in which, apparently, both patentability and priority were discussed. The Little application contained the broad claim, and the board of examiners said, at one stage of the litigation, whether this question was properly before them or not, that this claim was patentable; so that, when the question came before them upon appeal from the decision of the examiner against the Sargent reissue, the board say: `The claim in controversy is the same, in substance, as the first claim of Little, whose application was once in interference with Sargent, and which was admitted to be patentable by the Office at the time of the declaration of the interference. The patentability of Little's claim has once been before us in the aforesaid interference, and, after full argument, we concluded that his claim was tenable, and held that some one who was first to combine with the bolt-work on a vault or safe-door, a key-lock and time-lock acting independently of each other, but jointly upon the bolt-work, might have a valid patent therefor.' These facts exclude the third claim from the decision, or the dicta, in the case of Leggett v. Avery, 101 U.S. 256. I do not understand that the objection that the reissue is for a different invention from the original was pressed by either of the counsel for the defendant. It is sufficient to say, *372 that the claims of the original were for the combination of the third claim, provided with a device whereby the bolt-work may be retained in the unlocked position, for shutting the door, and be automatically locked by the time-lock and mechanically by the key-lock when the bolt-work is cast. The patentee had shown `means whereby' but, if I have been correct thus far, the gist of his invention consisted, not in that device, but in the triple combination. Other different `devices whereby,' could be introduced by other inventors, which would destroy the value of his patent, if it was unduly limited. As said by the board of examiners, `means whereby,' while being essential to the convenient use of this combination, is merely incidental to the main idea, and may be varied indefinitely without departing from the spirit and scope of the applicant's invention."
The only remark made by Judge Lowell, in his opinion in the present case, as to the validity of reissue No. 7947, as respects claim 3, is, that the patent "was reissued so soon after its granting that it is not obnoxious to the objection of undue delay." The application for the reissue was filed 13 days after the original patent was issued, and the reissue was granted 36 days after the application for it was filed. Judge Lowell held claim 3 to be invalid on the ground that, if it was a claim irrespective of any particular means for carrying it out it was void as a patent for a principle, independently of the state of the art; and that, in view of the state of the art, it was void. He was of opinion, that there was no patentable novelty in putting a time-lock, which was old, in place of one of two combination locks, where two combination locks had been before used to dog one combined bolt-work; that it was not patentable to substitute a well-known multiple bolt-work for two such bolt-works, where a time-lock and a combination lock had been before combined in the use of two multiple bolt-works; and that there was no patentable novelty in combining two locks with a single door.
A history of the proceedings in the Patent Office in regard to patent No. 195,539 and reissue No. 7947, shows that claim 3 of that reissue must be held to be invalid.
*373 On the 9th of May, 1874, Sargent filed an application for a patent which claimed broadly the combination of a time-lock, an ordinary lock and a safe-bolt connected with both of them. The claim he made was as follows: "What I claim is the combination, with a clock or time-movement lock and an ordinary lock, attached independently to a safe or vault-door, of a safe-bolt constructed so as to rest against or connect with both of said locks, substantially as described, whereby the safe-bolt cannot be withdrawn till both locks have been unlocked."
In the specification he then filed he said: "This improvement belongs to that class in which two locks are applied upon a safe or vault-door for the purpose of preventing the withdrawal of the safe-bolt till both locks have been unlocked... . I employ one ordinary combination or key-lock and one time-movement or clock-lock, attached independently to the door, and employ in combination therewith a safe-bolt that bears against or connects with both of said locks in such a manner that though the ordinary lock may be picked or opened, yet the clock-lock cannot be reached, and the safe-bolt therefore cannot be released till the clock has performed its office and unlocked its lock at the predetermined hour... . But it is by no means essential to this invention that the circular form of lock-bolt should be used, as the ordinary style of sliding-bolt, or other forms of shifting bearings, could be employed, if desired... . Clock-locks have before been used both separately and in connection with combination locks. Where used alone they are insecure, for the reason that burglars, ascertaining the hour upon which the lock is set, may, by confining or disabling the officers of the bank having control of the same, open the safe when the hour arrives. In my improvement such result cannot occur, because the combination lock still locks the safe. Where clock-locks have been combined with ordinary locks heretofore, so far as I am aware, the said locks have been connected by a lever or other connection, so that their actions are dependent on each other. In such case, if the combination or key-lock is injured by a lock-pick, by violence or otherwise, the clock-lock is liable to *374 injury also. By making these independent, as described, I avoid these difficulties."
This application was rejected by the examiner, but, on appeal, his decision was overruled by the examiners-in-chief, February 17, 1875. The examiner then ascertained that the case had been argued before the examiners-in-chief on an invention which had not been before the examiner, and that another model was used before the examiners-in-chief in place of the one properly in the case. The new feature of invention was a device by which the time-lock could be properly set and the door then be closed; but that device, which made the invention an operative one, was not shown in the drawing, the specification or the model, which had been before the examiner. In a communication made to Sargent by the examiner at the time, February 20, 1875, he said: "As far as the Office knows by the record of the case, this new invention may not have been contemporaneous with the first one. The examiner would suggest that a new case be at once filed embodying this invention, which makes the devices operative, and against the patentability of which no question will be raised. The claim, however, must be not broadly for A combined with C, which is not conceded to be entirely inoperative, but A and B combined either with C or some mechanical equivalent thereof, which alone makes A and B operative." He also said: "It is suggested to applicant that he file a new case introducing the new combining device which allows the door to be shut after the time-lock is set, and thus takes it out from the new reference cited, and the examiner will, in all proper ways, hasten the case forward upon a legitimate claim for A and B with suitable combining device to allow the door to be closed after the time-lock is set, inasmuch as no obstacle exists, as the examiner is at present advised."
In accordance with this suggestion, Sargent, on the 10th of March, 1875, filed a new application, which resulted in the granting of patent No. 195,539. The specification of this application said: "In locking the safe or vault-door, some device is necessary to allow the door-bolt to remain back in the unlocked position until the door is closed, without interfering *375 with the clock-lock. [A variety of devices may be employed for this purpose.]" This clause in brackets was afterwards erased.
The specification of this application also said: "In Fig. 1 is shown another device for the same purpose, situated outside the lock, which is the subject matter of another application. It consists of a socket or bearing, h, attached to the tie-piece, E, of the door-bolt, and sliding on an independent stud, a', resting against the lock-bolt. A spring locking-pin, i, is used to connect the parts, when the door-bolt is thrown forward to connect with the jamb. In this case, the lock-bolt, D, may be made solid, and may be either of the turning or sliding kind. [Other devices might be used to allow the door to shut. I do not wish to confine myself to any particular form of the device.]" The sentences in brackets were afterwards erased.
Sargent thus limited himself to combinations wherein one or the other of the peculiar devices invented by him should be an essential element, which is further evidenced by the fact that, in claim 1, as accepted by him, the combination of the clock-lock and combination lock, as applied to the door-bolt, was to be provided with a device whereby the door-bolt might be retained in the unlocked position for shutting the door; and in claim 2, the same combination was to be provided with a lock-bolt having an opening or an offset which was automatically brought in and out of coincidence with the tongue of the door-bolt, whereby the latter might be retained in the unlocked position for shutting the door.
On the 16th of March, 1875, the examiner rejected claim 1, saying that it was to be found substantially in the patent granted to Cornell, August 10, 1858, for "safe bolt-work," and referring also to three prior patents for time-locks, and adding, that "merely to substitute either one of the above time-locks for one of the locks shown in Cornell's patent, is not regarded as a patentable difference." To this Sargent's attorney replied, on the 17th of March, 1875: "The combination is such as to require something else to be done other than to simply substitute for one of the key-locks shown in Cornell's patent one of the time-locks cited by the examiner" *376 This referred to the devices invented by Sargent, by which his combination was made operative.
On the 19th of March, 1875, Sargent's attorney struck out the parts in brackets, before quoted, and also struck out claim 1 and substituted as claim 1 what is claim 2 in the original patent as granted. On March 20, 1875, the attorney reinstated claim 1, and added as claim 2 what is claim 2 in the original patent.
On the 22d of March, 1875, the examiner rejected both of the claims, on the references before made, and referred also to the English patent to W. Rutherford, of April 14, 1831. He added, that "a rotating lock-bolt having an opening or an offset is not new," and referred especially to two prior patents, and said: "The second claim may possibly be allowed if amended by inserting the words `constructed in two parts and' after `lock-bolt.'"
An appeal was taken from this decision, and on the 27th of March, 1875, the board of examiners-in-chief reversed the decision of the examiner, doing so on the ground that the combination embracing Sargent's peculiar devices for retaining the door-bolt in an unlocked position, for shutting the door, were new and patentable. Before Sargent's patent could issue, he was put into interference with Stockwell, Burge and Little, and also with Pillard and Lillie. It is evident, from decisions made by the examiner of interferences, and by the Commissioner of Patents, in questions arising in some of these interferences, that Sargent was regarded as making no claim to a broad combination between the bolt-work of a door, and a time-lock, and an independent non-time-lock, which is the subject matter of claim 3 of reissue No. 7947.
The examiner, the examiners-in-chief and the Commissioner of Patents decided priority of invention in favor of Sargent, as to the combination, by Sargent, of the bolt-work, with a time-lock, and a non-time-lock, and his device for retaining the door-bolt in its retracted position, for shutting the door without interfering with the lock mechanism. The patent No. 195,539 was then issued, on September 25, 1877, with the *377 two claims before set forth, limited by the proceedings which so took place in the Patent Office.
The lock of the defendants did not infringe either of the two claims of the original patent, for it did not contain what is called in claim 1 "a device whereby the door-bolt may be retained in the unlocked position for shutting the door," after the time-lock is set; nor did it contain what is called in claim 2 "a lock-bolt having an opening or an offset which is automatically brought in and out of coincidence with the tongue of the door-bolt." This is apparent from the fact that it is not contended that the defendants' lock infringes either claim 1 or claim 2 of reissue No. 7947, which two claims are substantially identical with claims 1 and 2 of the original patent.
On the 8th of October, 1877, Sargent filed an application for a reissue of patent No. 195,539. He inserted in his specification what is claim 3 of the reissue as granted. That claim is as broad as the claim made in his application of May 9, 1874, which, as before shown, he abandoned. The examiner rejected this claim twice, and after the second rejection, and on the 26th of October, 1877, Sargent appealed to the examiners-in-chief. In the statement of appeal his attorney said: "All time-locks used with bolt-work must have some mechanical arrangement to enable the bolt-work to be retracted for closing the door. Such is present in many old patents, and has never been claimed by my client; but what is claimed by him is for the union of such an old, well-known time-lock with a combination lock and bolt-work all arranged on the same door." This shows the breadth of the claim, as compared with claims 1 and 2 of the original patent.
The examiner, in his answer to the reasons of appeal, said: "Leaving out the descriptive and recitative parts of the claim as well as all superfluous and misleading matter, we have as the claim, the following elements and arrangements, viz.: A combination or key-lock, and a time-lock, combined with the bolt-work of a safe-door, both used independently and resting against or connecting with the bolt-work. The only elements are the two locks and the bolt-work, no other element being hinted at even, and the arrangement of *378 said elements is, that the locks rest against or connect with bolt-work and are used independently of each other. To recite, in the claim, that the `key-lock is controllable from the outside' and the `time-lock upon the inside only' is entirely unnecessary, for all key or combination locks of safes are controlled only from the outside, and all time-locks, as a matter of course, upon the inside, are automatically unlocked. It is a well-settled principle that a mere explanation of parts or recital of functions neither adds to nor takes away from a claim. All the matter which recites that the door cannot be opened until the lock allows it is a mere superfluity. If, in an ordinary lock patent, we were to add to the claim `the arrangement being such that the door cannot be opened until it is unlocked,' it would be simply laughable, as all locks of all sorts serve just this purpose. This vast mass of words in the claim, while at first glance seeming to restrict the claim, will be found to be entirely misleading, the indisputable scope of the claim being `the simple independently-acting time and combination or key-lock resting against bolt-work of a safe.' That is all  no more, no less. It is to be carefully noted, that the claim does not restrict to using the locks upon the door, but only `in combination with the bolt-work of the door,' and that the claim covers putting on Little or Derby, in the usual way, a Sargent or other combination-lock." After reviewing the various decisions which took place during the pendency of the application of Sargent for his original patent, and showing that the limitation of claims 1 and 2 thereof so as to embrace the peculiar devices of Sargent was what saved them on the question of patentability, the examiner said: "It very clearly follows, that the claim, expanded so as to omit those restrictions, is entirely untenable, in accordance with the very terms of the commissioner and board decisions." The examiners-in-chief, however, on appeal, reversed the examiner's decision, and the reissue was granted.
It is very clear, from a comparison of the specification of the original patent No. 195,539 with that of reissue No. 7947, that the specification of the original was not defective or insufficient, and that the patent was not inoperative. Not only is there no *379 evidence in this suit to that effect, but the evidence is to the contrary. The sole object of the reissue was manifestly to obtain claim 3 as an enlarged claim. Not only is claim 3 an enlarged claim, but, assuming that it was new and for a patentable combination, and that Sargent would have been entitled to make it in his application for his original patent, he was debarred from making it in his reissue. As has been shown, he made such a claim in May, 1874, and abandoned it. The application on which his patent, No. 195,539, was granted, was pending in the Patent Office from March 12, 1875, to September 25, 1877, and no such claim was made. On the contrary, he struck out from his specification matters evincing an intention to claim something more than the specific devices he had invented; and it is quite evident that the consideration by the Patent Office of those specific devices, and the evidence of invention afforded by them, enabled him to procure his original patent with its limited claims 1 and 2.
The effect of such an abandonment of a claim upon the validity of a reissue has been often adjudged by this court. Leggett v. Avery, 101 U.S. 256, 259; Mahn v. Harwood, 112 U.S. 354, 359; Cartridge Co. v. Cartridge Co., 112 U.S. 624, 644; Shepard v. Carrigan, 116 U.S. 593, 597, 598; Roemer v. Peddie, 132 U.S. 313, 317.
Nor does the fact that reissue No. 7947 was applied for only thirteen days after the grant of the original patent establish its validity. In Coon v. Wilson, 113 U.S. 268, 277, enlarged claims in a reissued patent were declared invalid, although the reissue was applied for a little over three months after the original was granted, on the ground that a clear mistake, inadvertently committed, in the wording of a claim, was necessary, without reference to the length of time. See also Ives v. Sargent, 119 U.S. 652, 663; Parker & Whipple Co. v. Yale Clock Co., 123 U.S. 87, 103.
These views dispose of claim 3 of reissue No. 7947, independently of the ground on which the Circuit Court held it to be invalid and all other considerations urged by the defendants.
We come now to consider claims 1 and 7 of reissue No. 8550 *380 of the Little patent, granted January 21, 1879, on an application filed October 14, 1878.
The specification, drawings and claims of Little's original patent, No. 146,832, were as follows:
"Be it known that I, Samuel A. Little, of Buckland, in the county of Franklin and State of Massachusetts, have made certain new and useful improvements in clock-locks, whereof the following is a specification, reference being had to the accompanying drawings, in which Figure 1 is a front view of my improved clock-lock attached to the inside of a safe, adjacent to the hinged part of the safe-door. Fig. 2 shows a seventh-day wheel, marked A in Fig. 1. Fig. 3 shows a cam-wheel, marked B in Fig. 1. Fig. 4 shows a graduated cam-wheel, marked C in Fig. 1. Fig. 5 represents the inside of a safe with the door-bolts locked forward by the lever-dog, which is elevated by the clock-lock. Fig. 6 represents a horizontal section of my clock-lock detached from the clocks, the dog-lever excepted, taken through the line x x of Fig. 1. Fig. 7 represents a vertical section of the same, (similarly detached, except that the clock-wheels to which the same is immediately attached are shown,) taken through the line y y of Fig. 1. In the various figures, similar letters indicate similar parts.
"D and E are two clock-movements fastened to the inside, F, of a safe, adjacent to the hinged part of a safe-door, G. Said clock-movements, through the wheels and ratchets K and L, (shown by the dotted lines, Fig. 1,) which are rotated once in twelve hours by the clock, propel the wheels H and I in the same time in the direction of the arrows thereon. The wheels H and I are both geared to the common wheel M, having twice as many teeth as either H or I, and propel the same in the direction of the arrow thereon, so that, while H and I are rotated once in twelve hours, M is rotated once a day. It will therefore be seen that both clocks work together in turning the wheel M, and thereby operating the lock, while, if either clock stops, the wheel H or I of the other will alone continue to rotate the wheel M and operate the lock, as the ratchet allows free motion to the wheel I or H of the other clock, although said clock may be stopped. Forming part of the *381 wheel M is the toothed wheel N, which is geared into and drives the toothed wheel O. Forming part of the wheel O is the toothed wheel P, which is geared into and drives the seventh-day wheel A. A has twice as many teeth as P, and O has three and a half times as many teeth as N. Therefore, while M revolves once in a day, it propels A to revolve once in seven days. The wheel C, which is graduated for the hours of the day, is fastened upon the hub a of the wheel M by the projection b, and rotates with the same. On the same hub is the wheel B, which is fastened by friction to C in different positions by the thumb-screw Q, which forms part of the wheel B, and passes through the slot c of the wheel C. p p p p p are pivots, on which the several wheels revolve. The wheel B is cut away on the outer edge, leaving the depression d and the cam-projection e thereon; and the edge of C is similarly cut away, leaving the depression f and the cam-projection g thereon. When the two wheels B and C are fastened together by the thumb-screw Q, side by side, they form one wheel, and have a common depression, h, which may be enlarged or diminished by rotating the wheel B on the wheel A with the thumb-screw, and setting the same, and a common cam or projection i, which may be enlarged or diminished in the same manner. Pivoted near the lock is the two-armed lever, R, whereof one arm carries the roller, S, and is lifted through the same by the cam i, revolving under the same at said cam's inclined plane k, and, at the same time, the other arm, T, of said lever lifts the dog-lever, V, as shown by the dotted lines, Fig. 1, up behind the door-bolts W W W W into the position shown in Fig. 5, thereby locking said bolts forward behind the jamb of the safe so the door cannot be opened. Said dog-lever V is pivoted at l. On the other hand, when the cam i is rotated entirely under the roller S, said roller is suffered to drop by gravity into the depression h at the inclined plane m, which allows the dog-lever V to fall from behind the safe-bolts, and the safe to be opened. The seventh-day wheel A has on its edge a cam-projection, n, which rotates once while the depression h rotates seven times, as described, and is so arranged relatively to the said depression h that, on every
*382 
*383 
seventh revolution thereof, it is brought under the roller S, and holds up the lever R while the depression h passes under it, so that every seventh day the same prevents the safe from being unlocked.
"From the description aforesaid, the mode of operation will be obvious. The clocks are set to true time by bringing the hour-mark on the dial C under the roller S, which is readily done by turning the dial, as the wheels A, B, C, and M are freely turned in the direction of the arrow on C, inasmuch as the ratchets behind H and I do not interfere with motion in that direction, but take up, and, through the clock's force, proceed with, whatever advance of said wheels may be made. The lock is then set to lock up at any given hour, by loosening the thumb-screw Q and turning the inclined plane k of the wheel B to the mark of the required hour, and then fastening the wheels B and C together by setting the thumb-screw Q.
"If it is desired to have the lock open any amount of time earlier than the set time, (nine o'clock,) the wheel C must be turned, as described, until the time indicated under the roller shall be that amount fast of true time, the closing-mark being altered, if desired, to suit the case. If it is desired to open later, the clocks must be stopped until they are slow of time as much as it is desired the lock shall open later than the set time, correcting the closing-mark, if desired.
"If the wheels A, B, C, and M are turned, as described, until the cam part n of the wheel A shall be in position to come under the roller S, and keep the lock from opening on Sunday, it will continue to do so on Sunday each week if the clocks run on unchanged. In case that it shall be desired
*384 *385 that the lock shall not open for a holiday or other day, the said wheels may be rotated until said cam part n is in position to come under and hold up the lever R on said day.
"The lock is affixed to the side F of the safe, as described, to avoid derangement or stoppage of the clocks by concussion on the door.
"It is evident that the dog-lever V and the lever R may be the same piece. The object in making the same in two parts is to save the weight of the part V, which depends upon the pivot l, from adding to the labor of the clocks.
"What I claim as my invention, and for which I pray letters-patent, is 
"1. The combination, with one or more clock-movements, of one or more wheels, H I, one or more ratchets, K L, and a common wheel, M, arranged as described, for the purposes set forth.
"2. The wheels B and C, with the depressions d and f and the projections e and g, located relatively to each other as described, to increase and diminish the surface of a common cam, i, or depression h, by rotation on each other, for the purposes described.
"3. The wheel A with a cam, n, adjusted as described, to prevent the falling of the lever R and dog V, either periodically or at required times, as described."
The specification, claims, and drawings of reissue No. 8550 are as follows:
"Be it known that I, Samuel A. Little, of Shelburne, in the county of Franklin and State of Massachusetts, have invented certain new and useful improvements in chronometric locks; and I do hereby declare that the following is a full, clear, and exact description thereof, that will enable others skilled in the art to which it appertains to make and use the same, reference being had to the accompanying drawings, and to the letters of reference marked thereon, which form a part of this specification.
"The object of my invention is to construct a time-lock which shall dog and release the multiple bolt-work of a safe or vault at certain predetermined times, both the dogging and *386 releasing being caused by the operation of the time mechanism. By this means the time when the lock will dog the bolt-work depends entirely on the adjustment of the internal mechanism of the lock, hereinafter described.
"I provide adjustable devices, so that the periods when the lock shall be locked and unlocked may be varied at will; and I also provide a device whereby, at certain intervals  say on every seventh day  the lock will remain locked during the time when ordinarily it would be unlocked.
"It will thus be seen that I have constructed a lock which will, of itself, dog and release bolt-work at a regular hour each day, except on certain predetermined days  Sundays, for example  when it will remain in the locked position all day. My lock, when once adjusted, is therefore absolutely automatic, requiring no attention except winding, and it is, so far as I am aware, the first time-lock which locks at a time determined by the time mechanism, while at the same time the hours for locking and unlocking can be changed without altering the construction of the lock.
"To diminish the chances of accident from the stoppage of the time mechanism, I provide two independent movements, both of which assist in rotating the dial to actuate the lock; but, should one stop, the other will continue to rotate the dial.
"The particular construction of my lock is, that the two time-movements rotate a graduated dial so arranged that its motion oscillates, at certain regular determinable intervals, a pivoted bent lever, which in turn, in one instance, for automatic locking, lifts the free part of, and thus oscillates on its stationary pivot, a metallic dog or obstruction, so as to cause it to rest in the way, and prevent the retraction of the sliding bolt-work; and in the other instance, for automatic unlocking, it withdraws its support from under and permits the dog to oscillate by gravity, so as to clear the way for the retraction of the bolt-work.
"The adjustability of my lock for locking and unlocking I obtain by means of my dial, which is so arranged that what I may call its `bolt or dog-actuating points' can readily be *387 changed from one position to another, so that they will actuate the dogging mechanism at any desired hours for locking or unlocking; and it is to be noted, that in all continuously running dials, the adjustability for unlocking or locking preferably will be obtained in substantially the same way  i.e., by varying the position of the dog-actuating points  because the dial itself should always be running on correct time.
"I cause the lock to remain locked on Sundays or other desired days, by means of a supplemental cam, which temporarily assumes one of the functions of my dial, and by which I can at any desired time cause the lock to remain locked during a greater period than twenty-four hours.
"Referring now to the drawings in aid of a description of my lock in detail, figure 1 is a front view of my improved time-lock attached to the inside of a safe, adjacent to the hinge part of the safe-door; Fig. 2, a view of the same, partly in elevation and partly in section, on the line 2 2 of Fig. 1; Fig. 3, a horizontal transverse section thereof on the line 3 3 of Fig. 1, with the upper time-movements removed, showing a plan of the locking mechanism proper; Fig. 4, a horizontal transverse section through the centre of the locking dials; Fig. 5, a perspective view of the interior of a safe, showing the door-bolts locked forward by the lever-dog; Fig. 6, a perspective view of the graduated dial (marked C in Fig. 1); Fig. 7, a similar view of wheel B in Fig. 1; Fig. 8, a similar view of a seventh-day wheel (marked A in Fig. 1).
"D and E designate two time-movements fastened to the inside, F, of a safe, adjacent to the hinged part of the safe-door G. These time-movements, through the wheels and ratchets K and L, propel the wheels H and I in the direction of the arrows thereon. These wheels H and I rotate once in twelve hours, and are both geared to the common wheel M, which has twice as many teeth as either of them, and they propel it in the direction of the arrow thereon, so that while wheels H and I are rotated once in twelve hours, wheel M is rotated only once a day.
"It will be seen that both time-movements work together *388 in turning the wheel M, and thereby operate the lock; but if either accidentally stops, the wheel H or I of the other will alone continue to rotate the wheel M and operate the lock, because each ratchet will allow free motion to either wheel I or H, in the absence of its normal impelling force.
"The toothed wheel N, forming part of the wheel M, is geared into and drives the toothed wheel O. The toothed wheel P, forming part of the wheel O, is geared into and drives the seventh-day wheel A, which turns loosely on the hub a of the wheel M. This wheel A has twice as many teeth as wheel P, and wheel O has three and a half times as many teeth as wheel N. Therefore, while wheel M revolves once in a day, it only causes wheel A to revolve once in seven days. The wheel C, which is graduated for the hours of the day, is fastened rigidly upon the hub a by means of the projection b and rotates with it. Loose on the same hub is the wheel B, which may be fastened by friction to the wheel C in different positions by the thumb-screw Q, that is attached to, or forms part of, the wheel B, and passes through the slot c of the wheel C.
"p p p p p designate pivots, on which the several wheels revolve. The wheel B is cut away on its periphery, leaving the depression d and the cam projection e, and the periphery of the wheel C is similarly cut away, leaving the depression f and the cam projection g, of the same form and size as the depression and projection of the wheel B. When these two wheels are fastened together by the thumb-screw Q side by side, they form one wheel or dial, having a depression h, which may be enlarged or diminished by rotating the wheel B by means of the thumb-screw, and then setting it, and also having a cam or projection, i, which may be enlarged or diminished in the same manner. Pivoted near its middle to the lock-case is the bent lever R, one arm of which carries the friction-roller S, and is lifted by the cam i, revolving under the roller at the cam's inclined plane k, and at the same time the other arm, T, of said lever lifts the dog V, pivoted at l, up behind the door-bolts W W W W into the position shown in Fig. 5, thereby locking the bolts forward behind the jamb of *389 the safe, so that the door cannot be opened. In due time, when the cam i is rotated entirely from under the roller S, the latter will drop into the depression h at the inclined plane m, which allows the dog V to fall from behind the safe-bolts, when they may be retracted and the safe opened.
"It will be noted that the dog always tends to turn on its pivot automatically by gravity, so as to present a free space for the retraction of the bolt-work, and it is held up only for predetermined periods, to be measured by the time mechanism, by the bent lever.
"The seventh-day wheel A has on its periphery a cam projection, n, which rotates once while the depression h rotates seven times, as described, and it is so arranged relatively to the depression h, that on every seventh revolution thereof it is brought under the roller S and holds up the lever R, while the depression h passes under it, so that every seventh day this projection n prevents the safe from being unlocked.
"From the foregoing description the mode of operation will be obvious.
"The time-movements should be set to correct time by bringing the hour-mark on the dial C under the roller S, which is readily done by turning the dial, as the wheels A, B, C, and M turn freely in the direction of the arrow on wheel C, because the ratchets behind wheels H and I do not interfere with motion in that direction, but take up, and, through the force of the time-movements, proceed with, whatever advance of said wheels may be made. The lock should then be set to lock up at any given hour by loosening the thumb-screw Q, and turning the inclined plane k of the wheel B to the mark of the required hour, and then fastening the wheels B and C together by setting the thumb-screw Q. The dial will then indicate the time of locking and unlocking, and the operation of the time-movements will cause the oscillation of the dog into position to obstruct the retraction of the bolt-work in a little time, or at whatever time may have been decided upon, and it will be held there until the time arrives for unlocking, when the continued operation of the time-movements will withdraw its support, and it will fall out of the way.
*390 "If it is desired to have the safe opened any given amount of time earlier than the set time,  say 9 o'clock,  the wheel C must be turned, as described, until the time indicated under the roller shall be that amount fast of the correct time, the closing-mark being altered, if desired, to suit the case. If it is desired to open later, the clocks must be stopped until they are slow of the time as much as it is desired the lock shall open later than the set time, correcting the closing-mark, if desired.
"If the wheels A, B, C, and M, are turned, as described, until the cam part n of the wheel A shall be in a position to come under the roller S and keep the lock from opening on Sunday, it will continue to do so on Sunday each week, if the time-movements run on unchanged. Thus, the necessity for setting the mechanism on every Saturday, so that it shall keep the safe locked over Sunday, is obviated, which is a great convenience to bankers, and is, furthermore, a security against neglect to set the mechanism weekly, which might sometimes occur. In case it shall be desired that the lock shall not open for a holiday or other day, the said wheels may be rotated until the cam projection n is in position to come under the roller S and hold up the lever R on such day.
"The lock is affixed to the side F of the safe, as described, to avoid derangement or stoppage of the time-movements by concussion on the door; but it is obvious that it may be affixed to the door without modifying its construction, if desired, that being merely a change of location.
"It is evident that the dog V and the lever R may be one and the same piece. The object of making them in two parts is to save the weight of the part V, which depends upon the pivot l, from adding to the labor of the time movements, and also to make the dog or obstruction entirely distinct from the time mechanism.
"I am aware of the patent granted to Williams and Cummings, No. 17,245, and dated May 5, 1857, and do not claim anything shown therein, but intend to limit my claims to comprehend only the improvements I have made over the peculiar combinations shown in that patent, whereby I reduce the number, modify the construction, change the relative *391 position and mode of operation of the parts, and simplify my mechanical organization, as will fully appear by comparison.
"What I claim as my invention is 
"1. The combination of independent multiple bolt-work with the time mechanism and locking or dogging mechanism of a time-lock, automatically both dogging and releasing the bolt-work at predetermined times, substantially as described.
"2. The combination, in a time-lock, of a continuously revolving adjustable device for determining the time of operation of the unlocking mechanism, a pivoted arm or lever actuated by said device, and a dog or obstruction movable directly by said pivotal arm at regularly-recurring periods, to permit the retraction of the bolt-work, substantially as described.
"3. In a time-lock, the combination of time mechanism, a revolving dial actuated thereby, a dog and suitable connecting mechanism, whereby the continuous revolution of the dial causes the dog to move into the locked and unlocked positions alternately, substantially as described.
"4. In a time-lock, the combination of a continuously-rotating dial and mechanism which causes the lock to lock and unlock automatically, substantially as described.
"5. In a time-lock, a continuously-rotating dial provided with an adjustable device for automatically determining the time of locking, substantially as described.
"6. In a time-lock, the combination, substantially as above set forth, of the time-movements and an adjustable device for automatically determining the time of locking.
"7. In a time-lock, the combination, substantially as above set forth, of the time-movements and two adjustable devices, one for determining the time of locking, and the other of unlocking.
"8. In a time-lock, the combination with the time mechanism and the locking or dogging mechanism, of an adjustable device which, through the continuous operation of the time mechanism, will periodically, or at required times, cause the lock to remain locked during a greater period than twenty-four hours, substantially as described.
"9. In a continuously-running automatic time-lock, the
*392 
*393 
*394 *395 combination, with the time mechanism and the locking or dogging mechanism, of an independent device adapted to be set to prevent, at any desired time, the unlocking of the lock for a greater period than twenty-four hours, substantially as described.
"10. The combination, substantially as above set forth, of the adjustable mechanism for continuously locking and unlocking daily the time-movements, and a device for preventing unlocking during a greater period than twenty-four hours.
"11. In a time-lock provided with two independent time-movements and an interlocking device common to both, the combination, with each of said movements, of a ratchet and pawl interposed between the last or driving arbor of each movement and the said common unlocking device, whereby the said device may be driven by either or both of the movements, and the stoppage of one movement will not necessarily cause the stoppage of the other, substantially as described.
"12. The combination, with the time-movements, of the wheels H and I, the ratchets K L, and the common wheel M, arranged substantially as described, for the purpose set forth.
"13. In combination with the dial, the seventh-day cam-wheel A, adjustable, as described, to prevent the falling of the bent lever R and dog V, either periodically or at required times, as described.
"14. The combination, in a time-lock, of time mechanism, a revolving graduated dial actuated thereby, a bent lever oscillated by the revolution of the dial on an immovable pivot, and a dog or obstruction, also oscillated on an immovable pivot, the lever and dog being so arranged that when one arm of the lever is pushed aside at a predetermined time by the revolution of the dial, the other arm withdraws its support from under and permits the dog to turn by gravity, thereby leaving a free space for the retraction of the bolt-work, substantially as described.
"15. The combination of multiple sliding bolt-work, a dog or obstruction oscillated on an immovable pivot, and tending, by gravity, to turn so as not to dog the bolt-work, a bent lever, oscillated also on an immovable pivot, for holding the *396 dog in position against gravity, to dog the bolt-work, a revolving graduated dial, which, by its revolution at a predetermined time, oscillates the bent lever, and time mechanism that actuates the dial, substantially as described.
"16. The combination, substantially as before set forth, by means of suitable connecting mechanism, of the following elements, adapted, as combined, so to secure the door of a safe or vault, and to automatically release the same at a predetermined time, viz.: first, the multiple sliding bolt-work; second, the oscillating stop or dog, adapted to prevent the retraction of the bolt-work, and to be turned on its pivot to release the bolt-work at a time determined by the clock-work; third, the vibrating lever for holding the stop or dog in position to prevent the retraction of the bolt-work; and, fourth, the clock-work for determining the time when said lever shall be moved to permit the stop or dog to release the bolt-work.
"17. In a chronometric locking mechanism, the combination, substantially as before set forth, of the following elements, adapted as combined, to guard or dog the bolt-work of a safe or vault-door, and to automatically release the same at a predetermined time, viz.: first, the oscillating stop or dog, adapted to prevent the retraction of the bolt-work, and to be turned on its pivot to release the bolt-work at a time determined by the clock-work; second, the vibrating lever for holding the dog in position to prevent the retraction of the bolt-work; third, the clock-work for determining the time when said lever shall be moved to permit the dog to fall to release the bolt-work; and, fourth, the graduated wheel or dial, rotated by the clock-work, and adapted to operate said lever, and to be set for varying and controlling the time when said lever shall be moved to permit the dog to release the bolt-work."
Only claims 1 and 7 of the reissue are alleged to have been infringed. They take the place of claim 2 of the original patent. They were before Judge Shipman in the cases in 19 Blatchford and 6 Fed. Rep. above referred to, and he held that they covered new inventions and patentable improvements. Judge Lowell, in his opinion in the present case, *397 states that he fully agrees with the views of Judge Shipman as to the novelty and patentability of claims 1 and 7. Although the defendants' lock has but one time-movement to control the lever which controls the dog, Judge Lowell held that that did not affect the question of the infringement of claims 1 and 7.
In September, 1887, in Yale Lock Mfg. Co. v. New Haven Savings Bank, 32 Fed. Rep. 167, in the Circuit Court for the District of Connecticut, Judge Shipman had before him the question of a rehearing as to the validity of claims 1 and 7, and especially the question whether claim 7 was an enlargement of claim 2 of the original patent. He held that claim 7 "should be limited to the invention which was described and claimed in the original patent, which invention was not confined to a `common cam,' or to a device which was connected with the compound wheel in the same way in which the cam was connected, but was broad enough to include equivalent means of connection with the dog." He held also that the owners of the patent had not abandoned, by proceedings in the Patent Office in respect to the two prior reissues of it, their right to claim, in reissue No. 8550, a double or compound disc, and to obtain a valid patent therefor.
Claims 1 and 7 were sustained also by Judge Sage, in the Circuit Court for the Western Division of the Southern District of Ohio, in May, 1889, in the case of Yale & Towne Mfg. Co. v. Consolidated Time-Lock Co., 38 Fed. Rep. 917.
This patent, as before stated, was reissued May 9, 1876, as No. 7104, and again, January 8, 1878, as No. 8035. The lock used by the defendants is made under letters patent No. 173,121, granted to Henry Gross, February 8, 1876, for an "improvement in time-attachments for locks." This patent was issued prior to the granting of any reissue of the Little patent. While the original patent, No. 146,832, had only three claims, reissue No. 7104 had eight claims, reissue No. 8035 had six claims, and reissue No. 8550 has seventeen claims. On comparing the various reissues with the original patent, it is found that the drawings and the description of them are substantially the same in all, with some changes in nomenclature; and it is quite apparent that the original patent was not *398 inoperative or invalid by reason of a defective or insufficient specification, within the terms of the statute, so as to warrant the reissues.
There is in the record a copy of the file-wrapper and contents of reissue No. 8035, applied for December 15, 1877, and granted January 8, 1878. The specification presented with the application contained only two claims, both of which made "a revolving dial" an essential element. On the 18th of December, 1877, an entirely new specification and claims were put in, the claims being ten in number. Claim 3 was as follows: "3. In a time-lock, the combination, substantially as above set forth, of the clock-work and two adjustable devices for determining, respectively, the times of locking and unlocking." That claim 3 is very similar to claim 7 of reissue No. 8550. On the 21st of December, 1877, that claim 3 was amended by striking out the word "clock-work," and inserting the words "time-movements," so that it became almost exactly the same as claim 7 of reissue No. 8550. On the 26th of December, 1877, that claim 3 was erased.
Claim 4 of reissue No. 8035, as originally applied for, read as follows: "The combination with one or more time-movements, of one or more wheels, H I, one or more ratchets, K L, and a common wheel, M, arranged as described, for the purposes set forth." This claim 4 was erased with claim 3, and in their place there was inserted the following as claim 3: "The combination with the time-movements of the wheels H I, the ratchets K L, and the common wheel, M, arranged as described, for the purpose set forth."
Claim 5 of reissue No. 8035, as applied for, was identical with claim 2 of the original patent, No. 146,832, as granted. That claim 5 was rejected by the examiner, on the ground that it was old in valve-gear for steam engines, with a reference to a prior patent; and on the 26th of December, 1877, it was erased and abandoned. Therefore, more than a year before reissue No. 8550 was granted, claim 2 of the original patent was abandoned by Little; and at the same time he also abandoned claim 3 of his application, after he had put it in such shape that it became substantially the same as claim 7 of *399 reissue No. 8550. Reissue No. 8035 was taken out without those claims. No one of the six claims of reissue No. 8035 was infringed by the lock of the defendants, which was applied to use during the existence of reissue No. 8035. A little over nine months after it was granted, the application for reissue No. 8550 was filed; and the present suit was brought eight days after that reissue was granted.
In the specification of reissue No. 8035, the following statements were made: "The object of my invention is to construct a time-lock, and to combine it with the multiple sliding bolt-work of a safe or vault-door, so that, by the continuous movement of its time mechanism, locking and unlocking will be effected daily or periodically... . The gist of my invention, therefore, is the combination, in a time-lock, of time mechanism revolving a graduated dial, which serves to oscillate a pivoted bent lever, that, in turn, induces the oscillation of a pivoted dog or obstruction to the retraction of the multiple sliding bolt-work. Subordinate to this main principle or chief organization of my time-lock, I provide that my dial shall be composite in its construction, whereby I obtain what I term a `differential cam' for convenience of adjustment." These statements do not appear in the specification of reissue No. 8550. In the latter specification, what had been previously called "a revolving graduated dial" is called "adjustable devices;" the dial is said to have "bolt or dog-actuating points;" and a statement is made that the lock of Little "is, so far as I am aware, the first time-lock which locks at a time determined by the time mechanism, while at the same time the hours for locking and unlocking can be changed without altering the construction of the lock." So that, in this reissue, which was granted almost five years after the date of the original patent, and over three years after the Gross patent was issued, the attempt is made by Little to cover all devices for determining the time of locking and unlocking, on the view that he was the first to invent a lock that would lock up as well as unlock at a predetermined time. This attempt is embodied in claims 1 and 7 of reissue No. 8550, which are here repeated: "1. The combination of independent multiple *400 bolt-work with the time mechanism and locking or dogging mechanism of a time-lock, automatically both dogging and releasing the bolt-work at predetermined times, substantially as described." "7. In a time-lock, the combination, substantially as above set forth, of the time movements and two adjustable devices, one for determining the time of locking, and the other of unlocking."
Although the first reissue, No. 7104, was applied for March 15, 1876, more than two months after the Gross patent was issued, no such claims as the above were applied for or taken, nor were they taken in reissue No. 8035. Claims 3, 7 and 8 of reissue No. 7104 were abandoned in reissue No. 8035, and severally appear as claims 7, 16 and 17, in reissue No. 8550, claim 7 in No. 8550 being in these words, as claim 3, in No. 7104: "3. In a chronometric locking mechanism, the combination, substantially as before set forth, of the clock-work and two adjustable devices for determining, respectively, the time of locking and unlocking." Claims 1, 2, 3, 4, 5, 8, 9 and 11 in No. 8550 are entirely new. Claim 2 of the original patent, No. 146,832, was not retained in No. 8550, and only two claims out of the seventeen in No. 8550 are found in the original patent.
Infringement is alleged of claim 1 of reissue No. 8550, which is an entirely new claim, not found in the original patent or in any prior reissue, and of claim 7, which was claim 3 in reissue No. 7104, and was first amended and then abandoned in the application for reissue No. 8035. If claim 1 of reissue No. 8550 is construed to cover only the specific devices of Little, operating in the mode described by him, and thus is no broader than claim 2 of the original patent, the defendants' lock does not infringe it. If it is not so limited, it is void, under numerous decisions of this court.
In Little's time-lock, there is a compound cam-wheel or disc, composed of two cam-wheels placed face to face on the same axis, each having a portion of its outer edge cut away, and so arranged that they can be turned with relation to each other so as to increase the length of their common projection or common depression, and be fastened together in any desired *401 position by means of a slot and a thumb-screw in one of them. When adjusted, this compound cam-wheel is revolved by clock-work and made alternately to lift up and let down a lever which in turn lifts up or lets down another lever, the end of which is supported in a position behind one of the bolts of the door, or is allowed to drop away from behind it, thus alternately dogging and releasing the bolt. It is the office of the common projection on the wheels to lift, and then hold up, the levers in the dogging position; and the length of time the bolts will remain dogged depends solely on the length of the common projection.
In the defendants' lock there is only one time-movement, and there are no wheels of any kind, much less wheels like the cam-wheels B and C of Little's original patent, with projections and depressions, which can be rotated so as to increase and diminish the surface of a common cam or depression; nor has it any cam projection or cam depression of any kind, formed in any manner, whose office is to lift and hold up and let fall a lever, and thus dog and release the bolt of a safe-door; nor has it a device of any kind capable of performing the function of Little's cam-wheels. Little does not describe or suggest, in his original patent, any way by which he can dispense with the use of his cam projections to lift and hold up the dog; and he confines claim 2 of his original patent to a combination in which two cam-wheels, capable of being rotated and adjusted with relation to each other, so as to increase and diminish the surface of a common cam, for the purpose of lifting and holding up the dog, are essential.
Claim 7 of reissue No. 8550 was evidently drawn so as to cover the time-attachment of the defendants' lock, which does not itself lock up or unlock the bolt-work, but only determines the time when the bolt work may be unlocked by the combination-lock. Claim 7 is not limited to devices which automatically lock and unlock, but extends to devices which merely interfere with mechanical locking and unlocking. Such a construction of claim 7, a claim once abandoned in the Patent Office and restored in this reissue, cannot be admitted in consistency with numerous decisions of this court on the *402 subject of reissues. If, however, claim 7 is so construed as to be no broader than claim 2 of the original patent, then the defendants' lock, as it did not infringe the latter claim, does not infringe claim 7.
It is shown that it was old to use time mechanism, revolving dials with adjustable devices, pivoted levers and dogs, to lock and unlock door-bolts; and that the combination of clock-work, adjustable cam-wheels, and a two-armed lever oscillated thereby, was old. In this view, in his original patent, Little very properly limited his claims to his mode of connecting two clocks with a common wheel, so that both could act together in turning it, and either one could turn it alone in case the other stopped; and to the employment of the specific cam-wheels with depressions and projections so located as to increase and diminish the surface of a common cam by rotation on each other, so as to lift and hold up the dog behind the bolt of the door; and to the introduction of his Sunday wheel. The lock of the defendants did not infringe any of the claims of the original patent, because it did not have the two clocks, the Sunday wheel, the cam-wheels or any mechanical equivalent therefor, and did not move the dog automatically into the dogging position.
The application for reissue No. 7104 was made more than two years after the original patent was granted, and one month and seven days after the Gross patent was issued, containing the devices which are employed in the defendants' lock. Reissue No. 8550 was applied for nearly four years and nine months after the original patent was granted, and more than two years and eight months after the Gross patent was issued, and after the lock of the defendants had been put into use. No excuse is shown for these delays; nor is there any defect or insufficiency in the specification of the original patent. In December, 1877, during the pendency of the application for reissue No. 8035, Little acquiesced in the rejection, for want of novelty, of claim 2 of his original patent, and then abandoned a claim corresponding with claim 7 of reissue No. 8550, and took out reissue No. 8035 without such claim.
The lock of the defendants did not infringe any claim of *403 reissue No. 8035. Claim 1 of reissue No. 8550 is entirely new, and claim 7 of that reissue is the same as claim 3 of the application for reissue No. 8035, which claim was first amended and then abandoned. It was not lawful to introduce claim 7 into reissue No. 8550, after such formal abandonment of it. If either claim 1 or claim 7 of reissue No. 8550 covers a device which would not have been covered by claim 2 of the original patent, or by any of the claims of reissue No. 8035, it is invalid; and even if claims 1 and 7 could properly be restricted to the cam-wheels of the specification or their mechanical equivalents, operating as described, as claim 2 of the original patent was restricted, the lock of the defendants does not infringe either claim 1 or claim 7.
For these reasons, it must be held that the plaintiffs have no cause of action against the defendants under claims 1 and 7 of reissue No. 8550.
It results that the decree of February 12, 1886, must be affirmed so far as it relates to the Sargent reissue No. 7947, and reversed so far as it relates to the Little reissue No. 8550, and the cause be remanded to the Circuit Court with a direction to dismiss the bill of complaint, with costs to the defendants. As the plaintiffs fail in this court on both appeals, they are to pay the costs of this court on both appeals.